 

Exhibit 10.5

 

LANDCADIA HOLDINGS II, INC

1510 West Loop South

Houston,

Texas 77027

 

May 6, 2019

 

Fertitta Entertainment Inc.

844 Ryan Street, Suite 300

Lake Charles, LA 70601

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between Landcadia Holdings II,
Inc. (the “Company”) and Fertitta Entertainment Inc. (“Fertitta Entertainment”),
dated as of the date hereof, will confirm our agreement that, commencing on the
date the securities of the Company are first listed on The Nasdaq Capital Market
(the “Listing Date”), pursuant to a Registration Statement on Form S-1 and
prospectus filed with the U.S. Securities and Exchange Commission (the
“Registration Statement”) and continuing until the earlier of the consummation
by the Company of an initial business combination or the Company’s liquidation
(in each case as described in the Registration Statement) (such earlier date
hereinafter referred to as the “Termination Date”):

 

(i)          Fertitta Entertainment shall make available, or cause to be made
available, to the Company, at 844 Ryan Street, Suite 300, Lake Charles, LA 70601
(or any successor location of Fertitta Entertainment), certain office space,
utilities and secretarial and administrative support as may be reasonably
required by the Company. In exchange therefor, the Company shall pay Fertitta
Entertainment $10,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

(ii)         Fertitta Entertainment hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind as a result of, or
arising out of, this Agreement (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this Agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

 

 

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

[Signature Page Follows]

 

 2 

 

 

  Very truly yours,       LANDCADIA HOLDINGS II, INC.       By: /s/ Steven L.
Scheinthal   Name: Steven L. Scheinthal   Title: Vice President

 

AGREED TO AND

ACCEPTED BY:

     

FERTITTA

ENTERTAINMENT INC.

      By: /s/ Steven L. Scheinthal   Name: Steven L. Scheinthal   Title: Vice
President  

 

[Signature Page to Administrative Support Agreement]

 

 

 